Citation Nr: 1212263	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  02-040 45	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pain in the major joints, to include as secondary to a service-connected back disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected back disability. 

3.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected back disability. 

4.  Entitlement to an increased disability rating in excess of 20 percent for myofascial back pain syndrome. 

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's disability rating for myofascial back pain syndrome to 20 percent, and denied entitlement to TDIU.  Subsequently, in a March 2003 rating decision, the RO denied service connection for pain in the major joints, an acquired psychiatric disorder, and a heart condition.  

The claims were first reviewed by the Board in May 2005, at which time the claim for an increased disability rating in excess of 20 percent for myofascial back pain syndrome was denied, and the remaining issues on appeal were remanded for further examination.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his increased rating claim for myofascial back pain syndrome.  The Court issued a January 2007 Order vacating that portion of the May 2005 Board decision addressing the issue of an increased rating for the Veteran's service-connected myofascial back pain syndrome, and remanding the issue for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In September 2007, the Board remanded the Veteran's claims for further examination.  Subsequently, in September 2009, all of the claims were again reviewed by the Board, at which time the claims of an increased disability rating for myofascial back pain syndrome, and service connection for pain in the major joints, an acquired psychiatric disorder, a heart condition, and TDIU were denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a November 2010 Order vacating the September 2009 Board decision addressing the issues of an increased disability rating for myofascial back pain syndrome, and service connection for pain in the major joints, an acquired psychiatric disorder, a heart condition, and TDIU, and remanding the issues for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In November 2011, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

Pursuant to the Board's November 2011 remand instructions, the Veteran was scheduled for VA examinations for his service connection, increased rating, and TDIU claims on December 14, 2011.  However, the RO noted that the Veteran failed to report to the scheduled VA examinations.

In a December 16, 2011 letter, dated after the Veteran's scheduled VA examinations, the Veteran's representative stated that neither the Veteran nor his office had received any notice of any scheduled compensation and pension examinations.  Additionally, he requested that the RO provide advance written notice to the Veteran and his representative at least 30 days before the scheduled examinations.  Lastly, the Veteran's representative stated that the Veteran would need this time to schedule transportation.  

In a subsequent December 22, 2011, contact with the Veteran, it was noted that the Veteran was scheduled for VA examinations on December 14, 2011, but was unable to attend.  The Veteran reported that he had transportation issues, and was provided with contact information for the transportation coordinator of the VAMC.  The Veteran requested that his VA examinations be rescheduled.  

The Veteran was subsequently sent a Supplemental Statement of the Case (SSOC) dated January 20, 2012.  The SSOC stated that the Veteran cancelled his VA examinations that were rescheduled for January 24, 2012. 

In a January 30, 2012 report of contact with the Veteran, the Veteran called the RO after receiving the SSOC.  The Veteran stated that the SSOC stated that he had refused an exam on January 24, 2012 at the Montgomery VAMC.  The Veteran reported that he did no such thing, and that he was completely unaware of any examinations scheduled for that time.  Additionally, it was noted the Veteran previously requested a new examination date, as the Veteran was having transportation problems.  It was then stated that the Veteran should be scheduled for new exams if appropriate.  Subsequently, on February 22, 2012, it was noted that per the RO's Appeals Coach, the Veteran cancelled his own examination and was therefore aware of it.  

Significantly, however, it is unclear from the evidence of record whether the Veteran received notification that he had been scheduled for these examinations.  While the RO has stated that the Veteran cancelled his own VA examinations, from the report of contact on January 30, 2012, the Veteran has insisted that he was unaware that these examinations were ever scheduled and did not refuse to attend the scheduled examinations.    Therefore, it appears that the Veteran was unaware of the scheduled January 2012 VA examinations.  

Accordingly, the Veteran will be afforded another opportunity to undergo VA examinations in relation to his service connection, increased rating, and TDIU claims on appeal.  Additionally, on remand, a notice letter should be sent to the Veteran and his representative of the dates that the VA examinations are scheduled.  Furthermore, as the Veteran has reported issues with transportation, allow an appropriate amount of time between the date that the notice is sent and the date of the examinations, to assure that the Veteran has ample time to arrange transportation to the VAMC. A copy of this letter must be provided in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1) Send the Veteran and his representative a letter to the most recently obtained address, informing the Veteran  and his representative of the dates that his VA examinations are scheduled.  As the Veteran has reported issues with transportation, allow an appropriate amount of time between the date that the notice is sent and the date the VA examinations are scheduled, to assure that the Veteran has ample time to arrange transportation to the VAMC.  A copy of this letter should be provided in the claims folder. 

2) After the foregoing, the Veteran should be scheduled for a VA orthopedic examination to determine the current level of severity of his back disability, and to determine the nature and etiology of any current joint pain disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

A. The examiner should diagnose any current joint pain disability found to be present.   

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that any current joint pain disability had its onset during active service or is related to any in-service disease, event, or injury.  

Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed joint pain disability was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected back disability.  Please specifically address whether there was any increase in severity of the Veteran's joint pain disability that was proximately due to or the result of the Veteran's back condition, and not due to the natural progress of the joint pain disability. 

The examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, private treatment records, research articles, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

B. Additionally, all pertinent pathology of the Veteran's spine found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire cervical and lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should identify any neurological pathology related to the service-connected back disability (including the nerves involved) and fully describe the extent and severity of those symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's cervical and lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical and lumbar spine are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any acquired psychiatric disorder that is found to be present, including anxiety and depression.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected back disability.  Please specifically address whether there was any increase in severity of the Veteran's acquired psychiatric disorder that was proximately due to or the result of the Veteran's back condition, and not due to the natural progress of acquired psychiatric disorder. 

The examiner should consider and discuss any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  Additionally, the examiner should review the Veteran's service treatment records, VA outpatient treatment records, private treatment records, research articles, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Furthermore, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current heart condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis and etiology of any heart condition found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed heart condition had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed heart condition was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected back disability.  Please specifically address whether there was any increase in severity of the Veteran's heart condition that was proximately due to or the result of the Veteran's back condition, and not due to the natural progress of the diagnosed heart condition. 

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, VA outpatient treatment records, private treatment records, research articles, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Lastly, the Veteran should be scheduled for a VA examination to determine the impact of his service-connected disabilities on his unemployability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should state whether the Veteran's service-connected disability (myofascial back pain syndrome) render him unable to secure or follow a substantially gainful occupation.  If any of the claims currently on appeal are found to be service connected, the examiner should also consider those disabilities and their impact on the Veteran's unemployability.   The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


